DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
Previous claim rejection made under 35 U.S.C. 112(b)  as indicated in the Office action dated July 1, 2020 is withdrawn in view of applicant’s amendment made to claim 11.   
New rejections are made in view of further consideration.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
According to the clam amendment submitted on September 30, 2020, claim 11 requires a method step of “placing the adhesive heating mixture in different shapes in an incubator” followed by “covering the adhesive heating mixture with a layer of glue; spreading the warm adhesive heating mixture with the layer of glue on a tape homogeneously”.  Such method steps are not supported by the original disclosure.  According to the specification, it is the “tape being covered by a layer of glue consisting of a mixture A and B” (which appears to indicate the silicone components) and active ingredients, not the silicone adhesive mixture. See original claims 7 and 8. The specification or the original disclosure but there is no method step indicating that a layer of a glue is spread to cover over the silicone adhesive mixture prior to the initial curing.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “glue” in claim 11 renders the claim vague and indefinite.  The specification states “the tape being covered by a layer of glue consisting of a mixture A and B associated with several active ingredients, such as Vitamin E and Rosehip Oil, including biological dyes in the mixture to obtain various colors”.  See published specification, [0006 and 0046].  The description in paragraphs [0038-0042] does not clarify what is contained in “a glue” in the claim. 
Claim 11 recites “the proportion of the layer of glue varies between 40% to 60 %”.  It is not clear what the proportion “40% to 60 %” represents, as there is no indication of on what the proportion is based.  
The term “Dimethylsiloxane, dimethyl” in claim 11 renders the claim vague and indefinite as the term does not adequately describe a chemical compound. 
In claim 12, it is not clear whether the “the step of curing the adhesive heating mixture” refers to the step before or after layering the glue. 
In claim 13, line 3, the expression “with medium adhesion” is a relative term which renders the claim indefinite.  The term "medium adhesion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, there is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “further comprising a single block in overlapping layers”.  The claim is directed to a manufacturing process, and the transitional phrase “further comprising” should limit the process of the base claim.  It appears that the “single block in overlapping layers” describe the product. 
Claim 16 recites “wherein the process utilizes a moldable, reusable, anatomical, skin-resilient, and highly resistant format.”  The claim is vague and indefinite as it appears that the limitation is to describe the resulting product, rather than an active method step. 
The term "highly" in claim 16 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “skin-resilient” and “highly resistant format” are not well-understood and there is no definition or explanation for these terms in the specification.  There is no disclosure in the specification to show whether the resulting product has properties like resilient skin.  There is no disclosure to show whether the product is resistant to heat, water, force, etc. 
Remaining claims are rejected for depending on the indefinite base claim(s). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 20140058309 A1, published on February 27, 2014) (“Addison” hereunder) in view of Shirai et al. (US 20070077282 A1, published on May 27, 2014), Ishikura et al. (US  20110123598 A1, published on May 26, 2011) (“Ishikura” hereunder) and Vidal et al. (ES 2661576 A1, published on April 2, 2018) (“Vidal” hereunder).
Addison teaches a method of making a wound dressing comprising the steps of : providing an aperture substrate layer,; coating the layer with a fluid silicone prepolymer composition; thermally partially curing said silicone prepolymer composition to form a partially cured silicone coating on the substrate; laminating the coated substrated layer to a layer to form a laminate having said partially cured silicone coating in contact with a surface of the base layer; followed by further curing the laminate and bonding the silicone coating to the surface of the base layer.  
Claim 11 requires heating the silicone gel (“adhesive heating mixture”) first, followed by layering a glue and then placing a tape over the glue/silicone mixture before incubating the assembled tape.  In Addison, the silicone skin adhesive composition is formed by mixing part A comprising a vinyl functional polydimethyl siloxane and part B comprising a hydrogen functional diloxane mixed at 50:50 weight ratio.  See [0107].  The composition is coated on a substrate (gauze) and partially cured at 150º C for 1.5 minutes. Although the temperature of the initial curing is not within the presently claimed range of 65-80C, it is well settled in patent law that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, curing at a lower temperature would result in a more pliable product, and discovery of optimal temperature or curing time to make a product with suitable pliability would have been well within the skill in the art. 
Addition further teaches that the base layer and a release coated paper cover sheet are applied to the upper and lower surfaces and further cured by gamma irradiation to sterilize and complete the cure and bond the silicone coating to the base layer.  See [0106-0110].  The reference further teaches that visible indicia such as a color or writing can be provided on the substrate.  See [0044].  The reference teaches that the base layer may be a layer of adhesive, in particular a pressure-sensitive adhesive or a base layer coated with a conventional pressure sensitive medical adhesive.  See [0034, 0074, 0098]. 
Claim 11 also requires that “0.1 % to 0.3 % of the volume of the layer of glue” is active ingredients that comprises vitamin E and rosehip oil.
Shirai teaches adhesive patch for external use on skin comprising a pressure-sensitive adhesive composition.  The reference teaches that including an antioxidant as vitamin E and skin care actives in a PSA layer in a medical patch is a well-known practice.  See [0046].  Examples show pressure-sensitive adhesive compositions comprising tocopherol acetate 2 wt %. Tocopherol acetate, a vitamin E, is a well-known antioxidant in the art.  See Ishikura, [0050].    
Vidal teaches that rosehips contains oleic acid, linoleic acid and linolenic acid; stimulates the synthesis of collagen and increases the rate of vascularization; and used for treatment of dry, cracked or flaky skin or highly pigmented skin.  See translation, [0026].The reference teaches a skin cosmetic composition comprising 5-15 % of rosehip oil.  See translation, [0054]. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Addison incorporate to the PSA composition an antioxidant such as vitamin E and a cosmetic and medicinal active such as rosehip oil as motivated by Shirai, Ishikura and Vidal.  The skilled artisan would have been motivated to do so, as Shirai and Ishikura teach that adding skin care actives and antioxidants to a PSA composition in a dressing formulation is well known in the art.  The skilled artisan would have had a reasonable expectation of successfully producing a stable transdermal device providing skin treatment effects by combining the teachings of the references since all of the reference teach PSA used in skin treatment dressings.  
Regarding the amount of the active agent in the glue layer, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Shirai and Vidal each suggests the expected functions and the amount of the antioxidant and skin care active, respectively.  Thus manipulating the disclosed concentrations to find an optimal concentration range would have been well within the skill in the art. 
Although Addison does not specifically teach the final curing step at “140 ºC to 22 ºC for 15 minutes”, the reference teaches that the gamma irradiation applied is to form a bond with the adhesive with the silicone layer and the tape and to sterilize. Modification of the curing method to meet such goal would have been obvious to one of ordinary skill in the art. 
Regarding claim 12, Addison teaches the curing of the silicone is carried out in an oven. See [0033].
Regarding claim 13, Shirai teaches that optionally combining a PSA composition with various adjuvants such as antioxidants, antiseptic, etc. is well known in the art.  See [0046]. 
Regarding claim 14, Addison teaches that the coating layer of PSA and the silicone mixture would form a single block in overlapping layers.
Regarding claim 15, Addison discloses square shaped adhesive-coated backing sheet.  See Figs.  Since prior art is a wound dressing to be applied by the user or a care giver, designing the shape or size suitable for such use would have been obvious. 
Regarding claim 16, since Addison teaches that the soft skin adhesive coating material is made from the same material described in claim 11, it is viewed that the product would have the same characteristics described in claim 16 and can be designed as such unless shown otherwise. 
 
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617